Title: Thomas Cooper to Thomas Jefferson, 20 November 1817
From: Cooper, Thomas
To: Jefferson, Thomas


                    
                        Dear Sir
                         
              nov. 20. 1817 Philadelphia
                    
                    I suspect my letters have been strangely delayed. I wrote at least three weeks ago about Mr Slack of Lynchburgh. I wrote about ten days ago, saying that the Visitors at Williamsburgh wished me to go there either next spring; or next fall, at my Option: this I heard from Mr Brown of that place, in a letter stating it: he requests an early reply,
                    I shall leave this place; for a proposition among the Trustees here, to permit the Students to attend either Dr Coxe or myself Was negatived last Tuesday, by the influence of Dr Coxe’s friends.
                    I do not want to go to Williamsburgh. But my philosophical expences nearly equal to  my philosophical receipts, and I maintain my family on my own funds. I cannot afford this. Is it possible to find me the means of earning a tolerable maintenance at your College from April next to April twelvemonth? If so, I will go there. The Williamsburgh situation is worth, as I am given officially to understand, 3000 Dlrs. If I can earn half the Sum at your place this next year, I will go. But the reply must be immediate, or Mr Hare will be appointed at Williamsburgh. I cannot write more, for I have an inflammation in my arm. Believe me always with great respect
                     Dear Sir Yr friend.
                    Thomas Cooper
                